DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.         The receipt of Oath/Declaration is acknowledged.

Drawings
3.         The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
4.         In Figure 6, ‘edges E1,5, E1,7, E2,6, E2,7, E2,8, E3,7, and E4,8’, are described in the specification at ¶ [0054].  “As illustrated, the relationship between the nodes S1 to S4 and S5 to S8 is represented by edges (e.g., edges E1,5, E1,7, E2,6, E2,7, E2,8, E3,7, and E4,8) having respective weights W1,5, W1,7, W2,6, W2,7, W2,8, W3,7, and W4,8.”  It is noted that Fig. 6 has a small box labeled ‘En’ but the reference signs as described in ¶ [0054] of Applicant’s disclosure are not included.
5.         Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of Claims
6.        Claims 1-22 are pending in this application.

	See claim objections below.


Claim Objections
7.        Claims 11-20 (drawn to a computer implemented method) are objected to because of the following informalities:    
There are two claim 11’s and two claim 12’s.
Please change the second instance of claim 11 to be claim 13.
Please change the second instance of claim 12 to be claim 14, and have it depend from claim 13.
Please change claim 13 to be claim 15, and have it depend from claim 14.
Please change claim 14 to be claim 16, and have it depend from claim 15.
Please change claim 15 to be claim 17, and have it depend from claim 16.
Please change claim 16 to be claim 18, and have it depend from claim 17.
Please change claim 17 to be claim 19, and have it depend from claim 18.
Please change claim 18 to be claim 20, and have it depend from claim 19.
Please change claim 19 to be claim 21, and have it depend from claim 20.
Please change claim 20 to be claim 22, and have it depend from claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 1-3, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piche et al. (US 2020/0102902).

Regarding Claim 1:
Piche discloses an apparatus (Fig. 2 ‘plant controller 40’) comprising, one or more processors, and at least one memory communicatively coupled to the one or more processors, the at least one memory storing machine readable instructions (“Unit controller 39 and plant controller 40—which also may be referenced herein collectively as “controllers”—each may include a computer system having digital processors or processing resources (or “processor”) as well as machine-readable storage medium or memory capabilities (or “memory”). Alternatively, unit controller 39 and plant controller 40 may be combined into a single controller having an integrated architecture. Unit controller 39, plant controller 40, and the computer system related to each may connect to one or more user devices 44. Such connections, as illustrated, may be made through internal and/or external networks.” [0037]) that, when executed by the one or more processors, cause the one or more processors to: 
receive historical data (e.g. “Market, operating, and ambient conditions data each may include historical records, present condition data, and/or data relating to forecasts. For example, data resources 21 may include present and forecast meteorological/climate information, present and forecast market conditions, usage and performance history records about the operation of power plant 25 or gas turbine 27, and/or measured parameters regarding the operation of other similarly situated power plants or gas turbines, which may be defined as those having similar components and/or configurations. Other data, as may be described or implied by the functionality described herein, also may be stored and recalled from data resources 21 as needed.” [0043]) corresponding to a data center (Fig. 1 ‘power system 10’), the data center including a plurality of systems (“FIG. 1 illustrates a schematic representation of a power system 10 illustrating an exemplary power system environment within which embodiments of the present disclosure may operate. Power system 10 includes several power plants 12 for generating electrical power. Such power plants 10 may include wind and thermal power plants 12, as shown, but also may include other types of power plants, for example, solar power, hydroelectric, geothermal, or nuclear power plants.” [0025]), a portion of the plurality of systems being housed in one or more facilities of the data center (e.g. shown in Fig. 1 are multiple power plants, and Fig. 2 ‘power plant 25’ shows multiple subsystems and components such as turbine 29, compressor 28, and generator 35; [0034-0035]);
generate a representation of the data center (“Displays on user devices 44 may enable a human user (also “end user” or “operator”), such as any of those described herein, to interact with any of the computer systems using a communications link, such as cloud network 48. To this extent, the control program of the present disclosure may manage a set of interfaces that enable several users to interact with the control program. Further, the control program, as discussed further below, may manage (e.g., store, retrieve, create, manipulate, organize, present, etc.) data, such as control data or operational data.”), the data center representation being one or more of a schematic and a collection of data from among the historical data (“To this extent, the control program of the present disclosure may manage a set of interfaces that enable several users to interact with the control program. Further, the control program, as discussed further below, may manage (e.g., store, retrieve, create, manipulate, organize, present, etc.) data, such as control data or operational data.” [0045]; “Operational data, for example, may include information relating to the operating conditions of power plant 25, gas turbine 27 or related components. Such operational data may include temperature or pressure measurements, air flow rates, fuel flow rates, etc. within gas turbine 27. Ambient condition data, for example, may include information related to ambient conditions at power plant 25, such as ambient air temperature, humidity, and/or pressure. Market, operating, and ambient conditions data each may include historical records, present condition data, and/or data relating to forecasts. For example, data resources 21 may include present and forecast meteorological/climate information, present and forecast market conditions, usage and performance history records about the operation of power plant 25 or gas turbine 27, and/or measured parameters regarding the operation of other similarly situated power plants or gas turbines, which may be defined as those having similar components and/or configurations.” [0043]); 
encode the data center representation into a neural network model (“For example, present systems may employ data-driven or empirical models, for example, neural network models” [0056]); 
train the neural network model using at least a portion of the historical data (“FIG. 14 shows results of an exemplary “Design of Experiments” for collecting data for training an empirical model, such as, for example, a neural network.” [0079]; “It will be appreciated that the goal of the Design of Experiments is to collect sufficient data to develop or train the empirical model so that the model can then be used to optimize combustion performance.” [0080]); and 
deploy the trained model using a first set of inputs (e.g. “At a predetermined frequency, the optimization system 136 may obtain the current values of manipulated variables, controlled variables and disturbance variables from the unit controller 39. An “optimization cycle” commences each time the current values for the manipulated variables, controlled variables and disturbance variables are read out from the unit controller 39.” [0067] {Interpretation: wherein the ‘obtained current values’ reads on the claimed ‘using a first set of inputs’}), causing the model to generate one or more output values (“The optimization system 136 then may use the model 137 and optimizer 138 to determine an optimal set of setpoint values for the manipulated variables based upon current conditions of gas turbine 27. The combustion auto-tuner 130 may then send the optimal set of setpoint values to the unit controller 39. The unit controller 39 may be configured to automatically implement the optimal set of setpoint values in the control of the gas turbine 27.” [0067]; {Interpretation: wherein ‘optimal set of setpoint values’ reads on the claimed ‘one or more output values’}) for managing or optimizing the data center (e.g. “In deriving the optimal set of setpoint values, the optimizer 138 may use the model 137 to predict future operation of the combustion system in order to minimize a cost function subject to a set of constraints. The cost function is a mathematical representation of desired operational goals for the gas turbine. For instance, to minimize NOx, the cost function may include a term that decreases as the level of NOx decreases.” [0068]).

Regarding Claim 2:
Piche further discloses the apparatus of claim 1, wherein the historical data includes values of parameters defining one or more of the data center, the facilities of the data center, the systems of the data center and the environment of the data center, each of the values in the historical data being associated with a corresponding time instance (“As used herein, the term “parameter” refers to measurable physical properties of operation which collectively may be used to define operating conditions within a system. Such operating parameters may include, without limitation, temperature, pressure, humidity, gas flow characteristics, ambient conditions, fuel characteristics, and other measurables, as may be described or implied by the functionality described herein.” [0039]; “Market, operating, and ambient conditions data each may include historical records, present condition data, and/or data relating to forecasts. For example, data resources 21 may include present and forecast meteorological/climate information, present and forecast market conditions, usage and performance history records about the operation of power plant 25 or gas turbine 27, and/or measured parameters regarding the operation of other similarly situated power plants or gas turbines, which may be defined as those having similar components and/or configurations.” [0043]; Fig. 14 shows data that is sampled on different days (Day 1 and Day 2) as well as time of day t=0, t=1 etc. [0079-0080]).

Regarding Claim 3:
Piche further discloses the apparatus of claim 2, wherein the historical data includes sensor data output by one or more sensors (Fig. 2 ‘multiple sensors 56’), the one or more sensors being associated with the data center, the facilities, the systems and/or the environment (“Gas turbine 27, as well as any of the other generating units 26, may include multiple sensors 56 that are configured to monitor particular operational aspects of gas turbine 27 by detecting or measuring operating conditions or parameters throughout the engine as it operates. For example, sensors 56 may include temperature sensors, pressure sensors, velocity sensors, flame detector sensors, valve position sensors, as well as any other conventional sensor anticipated given the functionality described herein. As used herein, the term “parameter” refers to measurable physical properties of operation which collectively may be used to define operating conditions within a system. Such operating parameters may include, without limitation, temperature, pressure, humidity, gas flow characteristics, ambient conditions, fuel characteristics, and other measurables, as may be described or implied by the functionality described herein.” [0039]), and, wherein at least a portion of the systems are uninstrumented, such that they are not equipped with sensors (“Such control may be responsive to operational data supplied by sensors 56 and/or instructions received from user devices 44, and such control may be implemented via manipulating one or more actuators 57. In furtherance of this, user devices 44 may be accessed and used by plant managers, technicians, engineers, operators, energy traders, owners, and/or other stakeholders, as may be described or implied by any of the functionality provided herein. The software may include schedules, analytics, models, and algorithms for regulating any of the systems or subsystems described herein.” [0041]).

Regarding Claim 13:
Piche discloses a computer implemented method (“Unit controller 39 and plant controller 40—which also may be referenced herein collectively as “controllers”—each may include a computer system having digital processors or processing resources (or “processor”) as well as machine-readable storage medium or memory capabilities (or “memory”). Alternatively, unit controller 39 and plant controller 40 may be combined into a single controller having an integrated architecture. Unit controller 39, plant controller 40, and the computer system related to each may connect to one or more user devices 44. Such connections, as illustrated, may be made through internal and/or external networks.” [0037]), comprising: 
receiving historical data (e.g. “Market, operating, and ambient conditions data each may include historical records, present condition data, and/or data relating to forecasts. For example, data resources 21 may include present and forecast meteorological/climate information, present and forecast market conditions, usage and performance history records about the operation of power plant 25 or gas turbine 27, and/or measured parameters regarding the operation of other similarly situated power plants or gas turbines, which may be defined as those having similar components and/or configurations. Other data, as may be described or implied by the functionality described herein, also may be stored and recalled from data resources 21 as needed.” [0043]) corresponding to a data center (Fig. 1 ‘power system 10’), the data center including a plurality of systems (“FIG. 1 illustrates a schematic representation of a power system 10 illustrating an exemplary power system environment within which embodiments of the present disclosure may operate. Power system 10 includes several power plants 12 for generating electrical power. Such power plants 10 may include wind and thermal power plants 12, as shown, but also may include other types of power plants, for example, solar power, hydroelectric, geothermal, or nuclear power plants.” [0025]), a portion of the plurality of systems being housed in one or more facilities of the data center (e.g. shown in Fig. 1 are multiple power plants, and Fig. 2 ‘power plant 25’ shows multiple subsystems and components such as turbine 29, compressor 28, and generator 35; [0034-0035]); 
generating a data center representation of the data center (“Displays on user devices 44 may enable a human user (also “end user” or “operator”), such as any of those described herein, to interact with any of the computer systems using a communications link, such as cloud network 48. To this extent, the control program of the present disclosure may manage a set of interfaces that enable several users to interact with the control program. Further, the control program, as discussed further below, may manage (e.g., store, retrieve, create, manipulate, organize, present, etc.) data, such as control data or operational data.”), the data center representation being one or more of a schematic and a collection of data from among the historical data (“To this extent, the control program of the present disclosure may manage a set of interfaces that enable several users to interact with the control program. Further, the control program, as discussed further below, may manage (e.g., store, retrieve, create, manipulate, organize, present, etc.) data, such as control data or operational data.” [0045]; “Operational data, for example, may include information relating to the operating conditions of power plant 25, gas turbine 27 or related components. Such operational data may include temperature or pressure measurements, air flow rates, fuel flow rates, etc. within gas turbine 27. Ambient condition data, for example, may include information related to ambient conditions at power plant 25, such as ambient air temperature, humidity, and/or pressure. Market, operating, and ambient conditions data each may include historical records, present condition data, and/or data relating to forecasts. For example, data resources 21 may include present and forecast meteorological/climate information, present and forecast market conditions, usage and performance history records about the operation of power plant 25 or gas turbine 27, and/or measured parameters regarding the operation of other similarly situated power plants or gas turbines, which may be defined as those having similar components and/or configurations.” [0043]); 
encoding the data center representation into a neural network model (“For example, present systems may employ data-driven or empirical models, for example, neural network models” [0056]); 
training the neural network model using at least a portion of the historical data (“FIG. 14 shows results of an exemplary “Design of Experiments” for collecting data for training an empirical model, such as, for example, a neural network.” [0079]; “It will be appreciated that the goal of the Design of Experiments is to collect sufficient data to develop or train the empirical model so that the model can then be used to optimize combustion performance.” [0080]); and 
deploying the trained model using a first set of inputs (e.g. “At a predetermined frequency, the optimization system 136 may obtain the current values of manipulated variables, controlled variables and disturbance variables from the unit controller 39. An “optimization cycle” commences each time the current values for the manipulated variables, controlled variables and disturbance variables are read out from the unit controller 39.” [0067] {Interpretation: wherein the ‘obtained current values’ reads on the claimed ‘using a first set of inputs’}), causing the model to generate one or more output values (“The optimization system 136 then may use the model 137 and optimizer 138 to determine an optimal set of setpoint values for the manipulated variables based upon current conditions of gas turbine 27. The combustion auto-tuner 130 may then send the optimal set of setpoint values to the unit controller 39. The unit controller 39 may be configured to automatically implement the optimal set of setpoint values in the control of the gas turbine 27.” [0067]; {Interpretation: wherein ‘optimal set of setpoint values’ reads on the claimed ‘one or more output values’}) for managing or optimizing the data center (e.g. “In deriving the optimal set of setpoint values, the optimizer 138 may use the model 137 to predict future operation of the combustion system in order to minimize a cost function subject to a set of constraints. The cost function is a mathematical representation of desired operational goals for the gas turbine. For instance, to minimize NOx, the cost function may include a term that decreases as the level of NOx decreases.” [0068]).

Regarding Claim 14:
Piche further discloses the computer implemented method of claim 13, wherein the historical data includes values of parameters defining one or more of the data center, the facilities of the data center, the systems of the data center and the environment of the data center, each of the values in the historical data being associated with a corresponding time instance (“As used herein, the term “parameter” refers to measurable physical properties of operation which collectively may be used to define operating conditions within a system. Such operating parameters may include, without limitation, temperature, pressure, humidity, gas flow characteristics, ambient conditions, fuel characteristics, and other measurables, as may be described or implied by the functionality described herein.” [0039]; “Market, operating, and ambient conditions data each may include historical records, present condition data, and/or data relating to forecasts. For example, data resources 21 may include present and forecast meteorological/climate information, present and forecast market conditions, usage and performance history records about the operation of power plant 25 or gas turbine 27, and/or measured parameters regarding the operation of other similarly situated power plants or gas turbines, which may be defined as those having similar components and/or configurations.” [0043]; Fig. 14 shows data that is sampled on different days (Day 1 and Day 2) as well as time of day t=0, t=1 etc. [0079-0080]), 
wherein the historical data includes sensor data output by one or more sensors (Fig. 2 ‘multiple sensors 56’), the one or more sensors being associated with the data center, the facilities, the systems and/or the environment (“Gas turbine 27, as well as any of the other generating units 26, may include multiple sensors 56 that are configured to monitor particular operational aspects of gas turbine 27 by detecting or measuring operating conditions or parameters throughout the engine as it operates. For example, sensors 56 may include temperature sensors, pressure sensors, velocity sensors, flame detector sensors, valve position sensors, as well as any other conventional sensor anticipated given the functionality described herein. As used herein, the term “parameter” refers to measurable physical properties of operation which collectively may be used to define operating conditions within a system. Such operating parameters may include, without limitation, temperature, pressure, humidity, gas flow characteristics, ambient conditions, fuel characteristics, and other measurables, as may be described or implied by the functionality described herein.” [0039]), and wherein at least a portion of the systems are uninstrumented, such that they are not equipped with sensors (“Such control may be responsive to operational data supplied by sensors 56 and/or instructions received from user devices 44, and such control may be implemented via manipulating one or more actuators 57. In furtherance of this, user devices 44 may be accessed and used by plant managers, technicians, engineers, operators, energy traders, owners, and/or other stakeholders, as may be described or implied by any of the functionality provided herein. The software may include schedules, analytics, models, and algorithms for regulating any of the systems or subsystems described herein.” [0041]).

Allowable Subject Matter
12.       Claims 4-12 and 13-20 (which should be 15-22 per the claim objections above) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 4:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus of claim 3, wherein the data center representation is a graph, the graph including: 
a plurality of graph nodes each of which represents (i) one of the systems, the facility or the environment of the data center; or (ii) a parameter of the data center, the systems, the facilities or the environment; and 
a plurality of edges each connecting one or two of the graph nodes, each of the edges representing a relationship between the one or two of the graph nodes connected by the edge.

Regarding Claim 5:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus of claim 4, wherein the neural network includes at least a first layer and a second layer, and wherein the encoding of the graph into the neural network model comprises: providing, in the first layer of the neural network, a network node corresponding to each of the graph nodes in the graph; providing, in the second layer immediately subsequent to the first layer, a network node corresponding to each of the graph nodes in the graph; and connecting network nodes in the first layer to network nodes in the second layer based on the plurality of edges of the graph.

Regarding Claim 6:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus of claim 5, wherein the neural network further includes a third layer, and wherein the encoding of the graph into the neural network model comprises: providing, in the third layer of the neural network, a network node corresponding to each of the graph nodes in the graph; and connecting network nodes in the second layer to network nodes in the third layer, based on the plurality of edges of the graph, wherein at least one of the connections between the network nodes of the second layer to the network nodes of the third layer are different than the connections between the network nodes of the first layer and the network nodes of the second layer.

Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus of claim 6, wherein the training of the neural network model is performed using a training data set selected from the historical data based on the representation of the network nodes of the first layer.

Regarding Claim 8:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus of claim 7, wherein the training of the neural network includes assigning weights to each of the connections between the network nodes in the neural network.

Regarding Claim 9:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus of claim 8, wherein the deploying the trained model includes: inputting the first set of inputs into the neural network model, the first set of inputs being hypothetical values of parameters; processing the first set of inputs, thereby simulating operation of portions of the data center represented by the graph nodes encoded in the neural network, wherein the processing causes each of the network nodes to generate an output value including at least one of an observable output value and a hidden state value; and outputting, by each of the network nodes in a last layer of the neural network, the output value.

Regarding Claim 10:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus of claim 9, wherein the trained model is redeployed one or more times based, each redeployment using a new set of inputs that are different than the first set of inputs;

Regarding Claim 11:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus of claim 10, wherein the redeployment of the model is configured to maximize or minimize an objective function.

Regarding Claim 12:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the apparatus of claim 11, wherein the objective function can be (i) a function of one or more of data center resiliency, thermal efficiency, power efficiency and/or cost; or (ii) a function of the severity of one or more failures, the likelihood of occurrence of the one or more failures, and the detectability of the one or more failures.

Regarding Claim 15:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the computer implemented method of claim 14, wherein the data center representation is a graph, the graph including: a plurality of graph nodes each of which represents (i) one of the systems, the facility or the environment of the data center; or (ii) a parameter of the data center, the systems, the facilities or the environment; and a plurality of edges each connecting one or two of the graph nodes, each of the edges representing a relationship between the one or two of the graph nodes connected by the edge.

Regarding Claim 16:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the computer implemented method of claim 15, wherein the neural network includes at least a first layer and a second layer, and wherein the encoding of the graph into the neural network model comprises: providing, in the first layer of the neural network, a network node corresponding to each of the graph nodes in the graph; providing, in the second layer immediately subsequent to the first layer, a network node corresponding to each of the graph nodes in the graph; and connecting network nodes in the first layer to network nodes in the second layer based on the plurality of edges of the graph.

Regarding Claim 17:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the computer implemented method of claim 16, wherein the neural network further includes a third layer, and wherein the encoding of the graph into the neural network model comprises: providing, in the third layer of the neural network, a network node corresponding to each of the graph nodes in the graph; and connecting network nodes in the second layer to network nodes in the third layer, based on the plurality of edges of the graph, wherein at least one of the connections between the network nodes of the second layer to the network nodes of the third layer are different than the connections between the network nodes of the first layer and the network nodes of the second layer.

Regarding Claim 18:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the computer implemented method of claim 17, wherein the training of the neural network model is performed using a training data set selected from the historical data based on the representation of the network nodes of the first layer.

Regarding Claim 19:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the computer implemented method of claim 18, wherein the training of the neural network includes assigning weights to each of the connections between the network nodes in the neural network.

Regarding Claim 20:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the computer implemented method of claim 19, wherein deploying the trained model includes: inputting the first set of inputs into the neural network model, the first set of inputs being hypothetical values of parameters; processing the first set of inputs, thereby simulating operation of portions of the data center represented by the graph nodes encoded in the neural network, wherein the processing causes each of the network nodes to generate an output value including at least one of an observable output value and a hidden state value; and outputting, by each of the network nodes in a last layer of the neural network, the output value.

Regarding Claim 21:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the computer implemented method of claim 20, wherein the trained model is redeployed one or more times, each redeployment using a new set of inputs that are different than the first set of inputs.

Regarding Claim 22:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the computer implemented method of claim 21, wherein the redeployment of the model is configured to maximize or minimize an objective function, wherein the objective function can be (i) a function of one or more of data center resiliency, thermal efficiency, power efficiency and/or cost; or (ii) a function of the severity of one or more failures, the likelihood of occurrence of the one or more failures, and the detectability of the one or more failures.

Conclusion
14.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Havener et al. (US 6,381,504) discloses an on-line optimizer is provided wherein a boiler is optimized by measuring a select plurality of inputs to the boiler and mapping them through a predetermined relationship that defines a single value representing a spacial relationship in the boiler that is a function of the select inputs. This single value is then optimized with the use of a plant optimizer which provides an optimized value. This optimized value is then processed thought the inverse relationship of the single modified value to provide modified inputs to the plant that can be applied to the plant.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677